internal_revenue_service department of the treasury ulc tt ly’ sef ‘pp washington dc q d contact person telephone number in reference to date sep legend taxpayer a taxpayer b accountant c ira xk roth_ira y company m month l dear mr and mrs in letters dated date and date your authorized representative requested a ruling on your behalf in which you request relief under sec_301_9100-3 of the procedure and administration regulations following facts and representations support your ruling_request the taxpayer a maintained ira x an individual_retirement_arrangement taxpayers a and b's adjusted_gross_income for exceeded the limit described in code sec_408 with company m during month l pursuant to the advice of his accountant accountant c taxpayer a converted ira x to roth_ira y also with company m taxpayer a is married to taxpayer b found at sec_408a to the ira a and b were not advised by their tax preparer accountant c that taxpayer a was ineligible to convert ira x to roth_ira y additionally taxpayers a and b were unaware of the time limits found in announcements and for recharacterizing an amount that had been converted from a traditional_ira to a roth_ira until receiving a letter from the internal_revenue_service in month l of the internal_revenue_code conversion taxpayers b however prior taxpayers a and b timely filed their calendar_year joint federal_income_tax return based on the above you request the following letter_ruling au that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this ruling letter to recharacterize his roth_ira roth_ira y to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of tra by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions and sec_1_408a-5 this in a recharacterization the ira sec_1_408a-5 question and answer -6 describes how a taxpayer makes the election to recharacterize the ira contribution amount that has been converted from a traditional_ira to a roth_ira taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer the taxpayer must provide the trustee and the to recharacterize an the sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after december section c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions sec_301_9100-3 of the regulations generally of time to file are granted provides guidance with respect to the granting of relief with respect to the elections not referenced in sec_301_9100-2 relief requested in this case is not referenced in section the sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that reasonably and in good_faith and interests of the government granting relief would not prejudice the the taxpayer acted sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service inadvertently failed to make the election because of intervening events beyond the taxpayer's control because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election if the taxpayer failed to make the election if the taxpayer iii ii v sec_301_9100-3 ii of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute or limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1994_24_irb_50 provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira june announcement 1999_44_irb_555 date provided that a taxpayer who timely filed his her federal_income_tax return would have until december from a traditional_ira to a roth_ira to recharacterize an amount that had been converted taxpayers a and b timely filed their joint federal_income_tax as a result taxpayer a was eligible for relief under either return announcement or announcement found in said announcements therefore it eligible for relief under the provisions of sec_301_9100-3 of the regulations however he missed the deadlines is necessary to determine if he is in this case taxpayer a was ineligible to convert ira x to roth_ira y since taxpayers a and b‘s adjusted_gross_income exceeded dollar_figure however taxpayer a believed that he was eligible to convert ‘his ira x to a roth_ira until he discovered otherwise at which time the deadlines in announcement had passed taxpayers a and b filed this request for sec_301 relief shortly after discovering that taxpayer a was ineligible to convert ira x to a roth_ira calendar_year is not a closed tax_year with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional iras specifically the service has concluded that you have met the requirements of clauses and v therefore you are granted an extension of six months from the date of the issuance of this letter_ruling to so recharacterize of sec_301_9100-3 of the regulations no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section or either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it of the code provides that it may not be used or cited as precedent section a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office erely yours rances v slodn manager employee_plans technical group tax_exempt_and_government_entities_division
